Citation Nr: 9916376	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for a mouth injury.

2.	Entitlement to service connection for residuals of 
fracture of the right leg.

3.	Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder. 

4.	Entitlement to a compensable evaluation for a scar at the 
top of head.

5.	Entitlement to a compensable evaluation for bilateral 
defective hearing. 

6.	Entitlement to a compensable evaluation for tinnitus.

7.	Entitlement to a compensable evaluation for residuals of 
a left navicular fracture.

8.	Entitlement to an effective date prior to June 18, 1996 
for a grant of service-connection for post-traumatic stress 
disorder. 

9.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran performed verified active military service from 
November 1968 to August 1970.  He served in combat in 
Vietnam.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The Board acknowledges that the veteran submitted a notice of 
disagreement with respect to the RO's denial of claim of 
entitlement to non-service-connected disability pension.  The 
veteran, however, failed to timely submit a substantive 
appeal with regard to this claim.  Therefore, the Board does 
not have jurisdiction over this issue.  38 U.S.C.A. § 7105 
(West 1991).

The Board notes that the appellant, in his December 1997 VA 
Form 9, requests that his claims for service connection for a 
left ankle disorder, headaches, and a neurological disorder 
with ocular pathology be reopened.  Further, in his June 1998 
VA Form 9 the issue of entitlement to special monthly 
compensation at the housebound rate was raised.  As these 
issues have not been developed or certified for the BVA's 
review, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The claims of entitlement to service connection for a 
mouth injury and right leg fracture residuals that are not 
plausible or capable of substantiation.  

2.	PTSD is not productive of more than considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people; or by more than 
considerable industrial impairment.

3.	PTSD is not productive of more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

4.	A scar at the top of the appellant's head is not more 
than slightly disfiguring.

5.	The veteran's bilateral hearing loss is characterized by 
a level I hearing impairment in each ear.

6.	Tinnitus is considered persistent as a symptom of 
acoustic trauma.

7.	Left navicular fracture residuals are not manifested by 
palmar flexion limited in line with forearm or dorsiflexion 
less than 15 degrees.

8. 	The veteran's initial claim for service connection for 
PTSD was received by the RO on June 18, 1996. 

CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for a 
mouth injury and right leg fracture residuals, are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.	The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1998).

3.	The schedular criteria for a compensable evaluation for a 
scar at the top of the head have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.118, Diagnostic Code 7800 
(1998).

4.	The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.87, 4.87a, Diagnostic 
Code 6100 (1998).

5.	Resolving reasonable doubt in favor of the veteran, the 
schedular criteria for a 10 percent evaluation for tinnitus 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).

6.	The schedular criteria for a compensable evaluation for 
residuals of a fractured left navicular bone have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5215 (1998).

7.	An effective date, earlier than June 18, 1996, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Additionally, if a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).   In the absence of evidence of 
a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Factual Background

Service medical records are negative for any findings or 
treatment for either an injury to the mouth or a fractured 
right leg during his first term of service.  

VA examination of October 1970 revealed no mouth abnormality.  
During an October 1979 VA outpatient treatment the veteran 
reported that he fractured his leg in a 1972 motorcycle 
accident. 

In a February 1984 Report of Medical History, the veteran 
reported fracturing his right tibia when a horse fell on his 
leg when he was about 25 years old.   

On VA examination in July 1996, the veteran reported breaking 
his right leg between the knee and ankle during a combat 
situation in Vietnam.  An x-ray of the femur was negative.  
The diagnosis was status post fracture of the right lower 
limb without deformity or residual damage.

VA examination of August 1997 reported that the veteran had 
no sores in his mouth and, in regard to his musculoskeletal 
system, no history of gunshot wounds or other injuries.

Analysis

In the present case, while the evidence of record reveals 
that the veteran has residuals of a right leg fracture, no 
competent evidence has been submitted linking this disorder 
to the appellant's military service.  Rather, the only 
evidence tending to show a connection between this disorder 
and the veteran's service are his own statements.  Those 
statements are not, however, competent evidence relating a 
present condition to the appellant's military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While 
the July 1996 VA compensation examination notes a history of 
a right leg fracture relating back to the veteran's period of 
service, that opinion was based purely on the history the 
appellant himself reported.  As such, the opinion is 
insufficient to ground this claim because information 
recorded by a medical examiner, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
In the absence of competent medical or scientific evidence 
relating a current disorder to service the Board finds that 
the appellant has failed to fulfill his statutory burden of 
submitting a well grounded claim of entitlement to service 
connection for a fractured right leg.  Under such 
circumstances this claim is denied. 

With respect to the claim of entitlement to service 
connection for an injury to the mouth, the record does not 
show that the veteran suffers from either a mouth injury or 
residuals thereof.  As a well grounded claim requires 
competent evidence that the claimant actually has the 
disorder in question, the Board must conclude that the 
veteran has failed to fulfill his statutory burden.  
Rabideau.   Moreover, even assuming that the appellant has a 
mouth injury, the record shows that no competent evidence has 
been presented linking this disorder to the veteran's 
military service. 
Hence, this claim is denied as not well grounded.


Increased Evaluations

Factual Background

The veteran was hospitalized at a VA Medical Center following 
a report of suicidal ideation in June 1996.  He complained of 
depression over the previous two to three months, following 
the loss of his job and problems with one of his family 
members.  The veteran had been sober for many years, but had 
recently begun consuming alcohol secondary to the above 
stressors.  He harbored suicidal ideation up until the day of 
admission.  He denied any hallucinations or illusions.  The 
veteran was oriented times three.  His recent and remote 
memory, as well as immediate recall, were intact.  There was 
an expression of severe depression.  He had complained some 
of social withdrawal and fatigue.  The diagnoses were an 
adjustment disorder with mixed emotional features; moderately 
severe psychosocial and environmental problems with recent 
loss of job and problems with family.  The Global Assessment 
of Functioning (GAF) score was 40.

On VA examination for PTSD in July 1996, the veteran was 
reported experiencing recurrent and intrinsic distressing 
recollections of Vietnam with recurrent dreams, approximately 
six to seven a month with frequent flashbacks and intense 
psychological distress when exposed to events that either 
resembled or symbolized the combat zone.  He had made ongoing 
efforts to avoid thoughts and feelings associated with the 
trauma, and avoided activity or situations that could arouse 
recollections of Vietnam.  The veteran had markedly 
diminished interests in significant activities, feelings of 
detachment, restricted range of effect, all being symptoms 
that range from moderate to severe in intensity.  The veteran 
also reported moderate irritability, difficulty 
concentrating, marked hypervigilence, and an exaggerated 
startle response.  The symptoms persisted up to the present 
time and had become more severe over the prior year and one 
half.  He stated that approximately a year and half ago, he 
had increasing difficulty with employment and became quite 
depressed and threatened to commit suicide in the early part 
of June 1996.  He stated that he had approximately 10 plus 
jobs since his discharge from the service in 1970.  The 
veteran described a tendency to isolate himself and this had 
been the central reason why he had employment difficulty.

On examination the veteran was well oriented to time, place 
and person, and he showed a moderate anxiety with mild to 
moderate depression and flattened affect.  His mood appeared 
stable and his thinking process was normal.  Tangential or 
fragmented thinking was absent.  His intelligence was judged 
as average to above average and his ability to do 
abstractions was intact as was his recent and remote memory 
function.  Suicidal ideation was absent as was any delusional 
formation.  There was some tendency to obsessive/compulsive 
thinking with prominent guilt feelings.  His judgment was not 
grossly impaired nor lacking.  In summary, the veteran was 
reported to have a psychological profile that was consistent 
with PTSD.  He also had associated dysthymia that extended 
back to military service which recently developed into major 
depression.  It was the examiner's opinion that these 
diagnoses were interrelated.  The veteran had a tendency to 
keep things to himself and had some considerate guilt about 
his activities in Vietnam.  The diagnoses were moderate to 
severe PTSD with a recent increase in severity; and severe 
dysthymia with recent major depressive episode, secondary to 
PTSD.

At the July 1996 VA examination the appellant's left 
extremity and scar were also examined.  In this regard, the 
veteran reported that his left hand was achy and painful 
about three to four times a month throughout the year on 
average.  When the weather became humid or too cold, the pain 
became worse and interfered with work.  There was no 
indication of swelling or deformity.  No joints were involved 
with the fracture.  The diagnosis was status post left hand 
fracture without deformity or residual damage, although pain 
was present two to three times a month during bad weather.  

Study of the appellant's head disclosed a well-healed, barely 
visible scar on top of the head, which was about 4 to 5 
centimeters in length.  The diagnosis was minimum scar 
formation over the head with no inflammation, tenderness, or 
keloid formation.

At an August 1996 VA audio examination the veteran reported 
that he had been a reconnaissance scout for eight months in 
Vietnam.  Following his military service, he worked in an 
auto equipment factory for seven years.  He reported periodic 
tinnitus in his right ear since April 1970.  The examiner 
indicated that the report of tinnitus was consistent with 
hearing loss, and that both were consistent with the reported 
history of noise exposure.  

On VA PTSD examination in August 1997, the veteran reported 
distressing nightmares and recollections of his service 
experience.  He reported having flashbacks with different 
experiences.  On examination the veteran was pleasant and 
cooperative, but he showed periods of sadness, anxiety, and 
mild depression with flat effect.  The veteran was oriented 
to time, place, and person.  His mood was appropriate.  He 
appeared to have a normal thinking pattern.  Part of his 
anxiety and distress was due to his being incarcerated and 
although he could not talk about the reasons and 
circumstances, he would lapse into detailed explanations of 
the event showing a mildly fragmented and obsessive-
compulsive thought processes.  His intelligence was average 
to above average.  Recent and remote recall were intact 
except for some periods of time when he was reported in 
combat or talked about combat.  His judgment was shown to be 
illogical, caused by his guilt, low self-worth, and evident 
by past consumption and recent relapse into alcohol abuse.

The veteran noted having recurrent, intrusive, and 
distressing recollections of the event for which he was 
incarcerated.  He also described intense psychological 
distress with exposure to events that symbolized or resembled 
a part of his wartime experience, and he avoided thoughts and 
feelings associated with Vietnam.  The veteran had feelings 
of detachment, and a restricted range of affect.  He felt 
depressed and had a sense of a foreshortened future.  The 
veteran has had problems with sleep, but since being placed 
on a sleeping pill they were not as severe.  He had 
irritability with occasional outbursts of anger.  He did have 
difficulty with concentration and had had marked 
hypervigilence.  The veteran had marked exaggerated startle 
response.  Sometimes the veteran expressed physiological 
reactivity on exposure to any event that symbolized or 
resembled an aspect of his combat.  In summary, the veteran 
was reported to have residuals of a moderate to severe 
intensity PTSD.  He continued to have recurrent distressing 
thoughts, dreams, behaviors, and irritability with anger 
episodes.  He experienced illogical thoughts of his combat 
experience, including a direct belief that he was being 
punished because he was involved in the deaths of others in 
combat.  He also had illogical thoughts about a loss of 
employment and his incarceration.
  
The diagnoses were moderate to severe PTSD with chronic 
increase over the past year; dysthymia related to his 
military career evident by his guilt, self-worth, and thought 
of being punished for what he thinks and for combat behavior 
in Vietnam.  In regard to his psychosocial and environmental 
problems, the veteran was noted to have had some problems 
relating to his social environment since incarceration.  He 
had an inadequate support system and felt a difficulty 
adjusting to civilian life after combat.  He had occupational 
problems in the past with unemployment, job losses, difficult 
work conditions, job dissatisfaction, and discord with his 
boss and coworkers.  The veteran had economic problems at 
that time with inadequate finances and insufficient welfare 
support for his family.  Due to his recent incarceration, his 
GAF score was reported to be probably serious at 50.  Over 
the prior year, his GAF score was 55 because of his alcohol 
abuse, difficulty in finding jobs, and few friends.
 
On VA general examination in August 1997, the veteran was 
reported to have a scar on top of his head.  He had no 
swelling, atrophy, or tenderness of joints and no loss of 
range of motion of any joints.  The pertinent diagnoses were 
depression and PTSD.

On VA PTSD examination of May 1998 the veteran described 
recurrent and intrusive recollections, he avoided television 
shows related to war, and reported being bothered by loud 
noises.  The veteran avoided thoughts and feelings related to 
Vietnam.  During the interview, he demonstrated intense 
distress when talking about his Vietnam  experiences, 
including a mix of agitation and anger with questioning.  
Since he was in the military, he tended not to get along with 
others and tended toward irritability.  He certainly had a 
sense of foreshortened future and had feelings of 
hopelessness about his situation.  The veteran described 
ongoing difficulty with falling asleep.  He described 
irritability, difficulty concentrating, and startle response 
with noises.  The issue was reported to be somewhat 
complicated during the last part of the interview as he was 
talking about his incarceration and about killing his 
supervisor.  

On mental status examination, the veteran stayed on topic 
without difficulty and maintained an unremarkable rate of 
speech.  Mood and affect were primarily remarkable for a fair 
amount of distress related both to Vietnam but more 
immediately to his incarceration.  Mental content revealed no 
evidence of a psychotic disorder.  Past and recent memory and 
immediate recall were good.  He appeared to be in a normal 
range of intelligence.  Insight was difficult to determine.  
Diagnoses included chronic PTSD; adjustment disorder with 
depressed mood; severe stressor related to incarceration.  
The veteran's GAF score was 55, representing moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The examiner indicated that the veteran 
described criteria for PTSD; however, he stated the issues 
were somewhat clouded by the magnitude of more current 
stressors related to the homicide and incarceration.  He also 
stated that the veteran appeared to have a capacity for 
employment, as he applied for several jobs within the 
penitentiary and expected to be able to maintain some work 
performance.

VA audiological examination of June 1998 noted complaints of 
intermittent tinnitus which may have begun in April 1970.  
Following examination, the examiner stated that the veteran's 
tinnitus and high frequency hearing loss may be consistent 
with the reported history of noise exposure.  It was noted 
that is was reasonable to assume that a portion of this 
hearing loss may have been acquired due to military service.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's service-connected 
disorders have been properly developed, and that no further 
assistance is required on that issue to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  In this 
respect, the Board acknowledges the representative's October 
1998 Motion to Subpoena Witness requested that the veteran be 
"released from prison" in order that he receive 
examinations at a VA medical facility.  The Board finds, 
however, that the VA examinations of record are adequate for 
evaluating the veteran's current service-connected 
disabilities, as they contain specific findings and clinical 
evaluations, and that reasonable steps have been undertaken 
to secure the evidence needed to make a full and fair 
decision. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

In every instance where the schedule does not provide 
otherwise, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).


A.  PTSD

Under the "old regulations" a 50 percent evaluation was 
warranted for PTSD when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; or when by reason of the 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; or psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Under the "new regulations" a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's PTSD is not warranted 
under either the "old" or "new" regulations.  On review of 
the record, the evidence does not reveal, under Diagnostic 
Code 9411, a severe impairment in the ability to establish 
and maintain affective or favorable relationships with 
people; or severe impairment in the ability to obtain or 
retain employment.  Further, the evidence does not show that 
PTSD causes deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  Rather, the 
evidence shows the veteran's PTSD symptoms are not more than 
moderate in degree.  In this respect, the May 1998 VA 
evaluation indicated that the veteran symptoms were limited 
to recurrent and intrusive recollections, an avoidance of 
thoughts and feelings related to Vietnam, intense distress 
including a mix of agitation and anger, an inability to get 
along with others and tendency toward irritability, sense of 
foreshortened future, difficulty with falling asleep, 
difficulty concentrating, startle response with noises.  His 
mood and effect were remarkable for a fair amount of distress 
related to Vietnam but it was more immediately related to his 
incarceration.  The appellant had normal past and  recent 
memory functions, a good immediate recall, and a normal range 
of intelligence.  While some of the veteran's symptoms are 
severe, it is well to note that the May 1998 VA examiner 
indicated that the issues were somewhat "clouded by the 
magnitude of the veteran's more current stressors related to 
the homicide and incarceration."  His overall GAF score was 
55, which is suggestive of a moderate impairment, and the 
examiner indicated that the veteran (although incarcerated) 
had the capacity for employment.  Therefore, the Board 
concludes that PTSD warrants no more than a 50 percent 
evaluation under both the "old" and the "new" regulations.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation. 

B.  Head Scar

According to Diagnostic Code 7800, a noncompensable 
evaluation is warranted for a slight disfiguring scar to the 
head.  A 10 percent evaluation is warranted for moderate 
disfiguring scar to the head.  38 C.F.R. § 4.118.

In this case the Board is of the opinion that an increased 
evaluation for the veteran's scar to the top of the head is 
not warranted.  In this respect, the evidence does not 
demonstrate more than a slight scar.  The Board would point 
out that VA scars evaluation in July 1996 reported that the 
veteran had a minimum scar formation over the head with no 
inflammation, tenderness, or keloid formation.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against an increased evaluation for a scar to the top of the 
head. 

C.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  In order to evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In a June 1997 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  At a VA audio examination in June 
1998, his pure tone thresholds, in decibels, were as follows:



  HERTZ                



1000
2000
3000
4000
RIGHT
10
30
70
80
LEFT
15
25
       
65
       
55

Pure tone threshold levels averaged 48 decibels for the right 
ear and 40 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 96 percent in the left ear.  These results are 
consistent with and equate to a level I hearing impairment in 
each ear, warranting a non-compensable disability rating 
under Diagnostic Code 6100.

The Board has considered all of the medical evidence and 
statements offered by the veteran in the light most favorable 
to him.  Still, his complaints of increased hearing loss are 
unsupported by clinical data.  The mechanical application of 
the veteran's measured pure tone threshold readings and 
speech recognition scores clearly supports the assignment of 
a noncompensable disability evaluation under Diagnostic Code 
6100.  See Lendenmann, 3 Vet. App. at 349.  Moreover, the 
veteran has not offered any competent evidence to refute the 
VA examiner's most recent findings with respect to measured 
hearing acuity.  Hence, the benefit sought on appeal is 
denied.

D.  Tinnitus

Under Diagnostic Code 6260, a 10 percent evaluation is 
warranted for persistent tinnitus as a symptom of head 
injury, concussion or acoustic trauma.  38 C.F.R. § 4.87a  
This is the maximum schedular evaluation for such disability.

With respect to this issue the Board finds that the 
appellant's tinnitus more nearly approximates the criteria 
required for a 10 percent rating.  In this regard, an August 
1996 VA examination found tinnitus to be consistent with his 
history of noise exposure.  Likewise, in June 1998, the 
examiner stated that the veteran's tinnitus may be consistent 
with the reported history of noise exposure.  In light of 
this evidence the Board finds that there is a question of 
whether a noncompensable or 10 percent evaluation most 
accurately reflects the degree of disablement.  Accordingly, 
after resolving all reasonable doubt in the veteran's favor, 
the Board concludes that the evidence nearly approximates a 
disability picture which demonstrates persistent tinnitus.  
Hence, a 10 percent evaluation for the veteran's service 
connection tinnitus is warranted.

Significantly, however, there is no evidence to warrant an 
evaluation in excess of 10 percent for tinnitus.  The veteran 
has been granted the maximum schedular evaluation for that 
disability, and there is no evidence demonstrating that 
tinnitus causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).  

E. Left Navicular Bone Fracture Residuals

Diagnostic Code 5215 provides that palmer flexion limited in 
line with the forearm or dorsiflexion less than 15 degrees 
warrants a 10 percent evaluation. 

With respect to the veteran's claim for residuals of a 
fractured left navicular bone, the Board is of the opinion 
that an increased evaluation is not warranted.  The evidence 
does not demonstrate that the veteran's palmer flexion is 
limited in line with the forearm or that dorsiflexion is less 
than 15 degrees.  Rather, VA examination in 1996 indicated 
that although the veteran reported that his left hand always 
became achy and painful about three to four times a month 
throughout the year on average, there was no indication of 
swelling, deformity or any other residual damage.  Further, 
VA general examination of August 1997 reported no loss of 
range of motion of any joints.  In light of the foregoing, 
the Board concludes that the preponderance of the evidence is 
against an increased evaluation for residuals of a fractured 
left navicular bone. 

In denying an increased rating for residuals of a fractured 
left navicular bone the Board considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998) as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Significantly, however, an 
increased rating is not warranted for pain as there is no 
objective evidence of painful manifestations such as disuse 
atrophy, fatigue or incoordination.  Accordingly, these 
regulations do not provide a basis for an increased rating.

In reaching the above decisions the Board considered the 
doctrine of reasonable doubt, however, except for tinnitus, 
the preponderance of the evidence is against all of the 
appellant's claims.  Hence, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Entitlement to an Earlier Effective Date for PTSD

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise the effective date shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  Clear and unmistakable error in the rating 
decisions relevant to the issue on appeal has not been 
alleged.  38 C.F.R. § 3.105 (1998).

In the present case, while the veteran was hospitalized by VA 
in 1979, a claim for PTSD was not received from the veteran 
prior to June 18, 1996.  As the veteran's original claim for 
direct service connection for PTSD was received on June 18, 
1998, more than one year after his separation from active 
service, the proper effective date for the grant of service 
connection for PTSD may not be the day following separation 
from service.  The proper effective date for the grant of 
service connection for PTSD is June 18, 1996, the date the 
claim was received.  Therefore, this claim must be denied.


ORDER

Service connection for a mouth injury and residuals of a 
fractured right leg are denied. 

Increased evaluations for PTSD, a scar to the top of the 
head, bilateral hearing loss, and residuals of a fractured 
left navicular bone are denied.     

A 10 percent evaluation for tinnitus is granted, subject to 
the current laws and regulations governing the award of 
monetary benefits.

An effective date, earlier than June 18, 1996, for service-
connected PTSD is denied.  


REMAND 

In light of the additional claims for service connection 
noted in the Introduction section above, and in light of the 
assignment of a 10 percent rating for tinnitus, the Board 
finds that the RO must readjudicate the claim of entitlement 
to a total disability evaluation based on individual 
unemployability.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Therefore, this case is REMANDED for the following action:

1.  The RO should adjudicate the claims 
to reopen the issues of entitlement to 
service connection for a left ankle 
disorder, headaches, and a neurological 
disorder with ocular pathology.

2.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based upon individual unemployability.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if otherwise in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
  The veteran was born in August 1950.

